ORDER

PER CURIAM.
Javier Diaz appeals the judgment sustaining the Director of Revenue’s decision to suspend Diaz’s driver’s license. Diaz argues that the Director failed to prove by a preponderance of the evidence that there was probable cause to arrest him for driving while intoxicated.
The judgment is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An extended opinion would have no prece-dential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 84.16(b).